COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  THE STATE OF TEXAS,                            §             No. 08-21-00216-CR

                       State,                    §               Appeal from the

  v.                                             §             210th District Court

  IVAN GABALDON,                                 §           of El Paso County, Texas

                         Appellee.               §             (TC# 20210D02909)

                                            §
                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until November 16, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Felix Valenzuela, the Appellee’s attorney, prepare

the Appellee’s brief and forward the same to this Court on or before November 16, 2022.

       IT IS SO ORDERED this 13th day of October, 2022.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.